Case 1:19-cv-02609-DLC Document 15 Filed 12/11/19 Page 1of1

Edgar M. Rivera

THE HARMAN FIRM, LLP 381 Park Avenue South, Suite 1220

New York, New York 10016
'T: 212.495.9600 F: 219.202.3996
E: eriveratheharmanfirm.com

Attorneys & Counselors At Law
www.theharmanfirm.com

December 11, 2019

 

E i wae pm

te atl PEs 8 fi LD ee NR IR PN AN at Bo GE rere eats ownwuais |

| Soc Sy y i

VIA ECF US pe eee |

Hon. Denise L. Cote

United States District Judge
Southern District of New York
500 Pearl] St. #1040

New York, NY 10007

 

 

Re: Cooper v. City of New York et al, 19 CV 02609
Dear Judge Cote:

We represent Plaintiff Jamillah Cooper in the above-referenced action against Defendants City
of New York et al. We write to respectfully request that the initial conference presently
scheduled for December 13, 2019, be adjourned sine die.

We seek an adjournment because Plaintiffs current principal trial counsel, Edgar M. Rivera,
Esq., will be out of state from today until December 15, 2019, and, therefore, unable to attend
the conference. Also, Plaintiff's counsel will be filing a motion to withdraw as Ms. Cooper’s
counsel or filing a substitution of counsel forthwith. Ms. Cooper consents to the motion. For
both reasons, we respectfully request that the Court adjourn this conference sine die.

This is the second request to adjourn the initial conference. This adjournment does not impact
any future dates. Defendants’ counsel consents to the adjournment and takes no position on
Plaintiff's counsel’s upcoming motion to withdraw.

Thank you for Your Honor’s time and attention to this matter.

Respectfully submitted, . ,
* 5 hand be fo A ‘awn

fist ae aK ie
C2? *; id

   
   

é

Edgar M. Rivera

ce: All Counsel of Record (via ECF)

 
